PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,045,467
Issue Date: 7 Aug 2018
Application No. 15/640,520
Filing or 371(c) Date: 1 Jul 2017
Attorney Docket No. None


:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed on March 2, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to three prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  

This petition is one of five related petitions that have been filed in application numbers 15/225,787; 15/400,946; 15/640,520; 
16/056,242; and, 16/551,346.

The renewed petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional 

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On October 4, 2021, an original petition was received, along with, inter alia, the fee associated with the filing of a certificate of correction; the petition fee; and, the statement required by 37 C.F.R. § 1.78(e)(3).  The October 4, 2021 petition was dismissed via the mailing of a decision on October 13, 2021 which indicates requirement (2) of 37 C.F.R. § 1.78(e) has been satisfied.  

With this renewed petition received on March 2, 2022, a corrected/updated ADS, a certificate of correction, and a statement of facts that supports a finding that the extended period of delay has been unintentional have been received.

37 C.F.R. § 1.78(c)(3) requires a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional.  Since the statement contained in this petition varies from the language required by 37 C.F.R. 
§ 1.78(c)(3), the statement contained in this renewed petition is being construed as the statement required by 37 C.F.R. 
§ 1.78(c)(3), and Petitioner must notify the Office if this is not a correct interpretation of the statement contained in this petition.

To date, requirements (1), (2) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 C.F.R. §§ 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see M.P.E.P. § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s).  See M.P.E.P. § 211.05 for more information regarding entitlement to domestic benefit.  

The Certificates of Correction Branch will be notified of this decision so that the requested Certificate of Correction can be issued.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Any questions concerning the issuance of a certificate of correction should be directed to the Certificates of Correction Branch at (703) 756-1814.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. corrected filing receipt